J-A19012-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JOHN KODENKANDETH,                                IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellant

                       v.

MARY F. KODENKANDETH,

                            Appellee                  No. 1082 WDA 2013


                 Appeal from the Decree Entered June 11, 2013
               In the Court of Common Pleas of Allegheny County
                     Civil Division at No(s): FD07-1796-004


JOHN F. KODENKANDETH,                             IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

MARY F. KODENKANDETH,

                            Appellant                 No. 1092 WDA 2013


                 Appeal from the Decree Entered June 11, 2013
               In the Court of Common Pleas of Allegheny County
                    Civil Division at No(s): FD-07-001796-004


BEFORE: BENDER, P.J.E., OLSON, J., and FITZGERALD, J.*

MEMORANDUM BY BENDER, P.J.E.:                   FILED SEPTEMBER 05, 2014

        John Kodenkandeth (Husband) and Mary F. Kodenkandeth (Wife) each

acting pro se filed cross-appeals after the decree in divorce was entered on

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A19012-14



June 11, 2013. Both parties raise numerous issues related to the equitable

distribution of the marital estate, which was essentially set forth in a trial

court order dated January 22, 2013, after a one-day trial was held on

December 7, 2012. Following our review, we affirm.1

       The parties were married on July 11, 1971, and separated on April 20,

2010. Husband filed a complaint in divorce on June 9, 2010, which led to

extensive litigation over the ensuing years. Now, on appeal, Husband raises

six issues with a total of ten sub-issues.       Meanwhile, Wife raises fourteen

issues for our review.

       Generally, in addressing the types of issues raised in this appeal, we

are guided by the following:

              Our standard of review in assessing the propriety of a
       marital property distribution is whether the trial court abused its
       discretion by a misapplication of the law or failure to follow
                                  Harasym v. Harasym, 418 Pa. Super.
486, 614
       discretion is not found lightly, but only upon a showing of clear
                                     Zollars v. Zollars, 397 Pa. Super.
204, 579 A.2d 1328, 1330 (Pa. Super. 1990), appeal denied,
       527 Pa. 603, 589 A.2d 693 (1991).

             Pursuant to 23 Pa.C.S.A. § 3502(a), when fashioning
       equitable distribution awards, the trial court must consider: the
       length of the marriage; any prior marriages; age, health, skills,
       and employability of the parties; sources of income and needs of
       the parties; contributions of one party to the increased earning
       power of the other party; opportunity of each party for future
       acquisitions of assets or income; contribution or dissipation of
____________________________________________


1
  This Court consolidated sua sponte                          -appeals by order
dated July 18, 2013.



                                           -2-
J-A19012-14


     each party to the acquisition, depreciation or appreciation [of]
     marital property[;] value of each party's separate property[;]
     standard of living established during the marriage; economic
     circumstances of each party and whether the party will be
     serving as custodian of any dependent children. 23 Pa. C.S.A. §
     3502(a)(1-11).     The weight to be given to these statutory
     factors depends on the facts of each case and is within the
     court's discretion. Gaydos v. Gaydos, 693 A.2d 1368, 1376
     (Pa. Super. 1997) (en banc).

Mercatell   v.   Mercatell,   854 A.2d 609,   611   (Pa.   Super.    2004).



                                                               Id.      We also



measure the circumstances of the case against the objective of effectuating

economic justice between the parties and achieving a just determination of

                     Hayward v. Hayward, 868 A.2d 554, 559 (Pa. Super.

2005).

     We have reviewed the certified record, the briefs of the parties, the

applicable law, and the thorough and well-reasoned analysis provided by the

Honorable Kathryn Hens-Greco of the Court of Common Pleas of Allegheny

County in her opinion, dated September 13, 2013. We conclude that Judge

Hens-Greco considered the statutory factors as they applied to the facts of

this case and correctly disposed of the issues presented by both parties.




                                    -3-
J-A19012-14


Accordingly, we adopt her opinion as our own and affirm the decree on that

basis.2, 3

        Decree affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/5/2014




____________________________________________


2

the math error involving the sum of $6,026.
3
    We note that in June of 2014, Husband filed an application to strike and a
                              -appeal. In light of our review and our adoption

application as moot.



                                           -4-
c   M
Circulated 09/02/2014 11:25 AM
Circulated 09/02/2014 11:25 AM
Circulated 09/02/2014 11:25 AM
Circulated 09/02/2014 11:25 AM
Circulated 09/02/2014 11:25 AM
Circulated 09/02/2014 11:25 AM
Circulated 09/02/2014 11:25 AM
Circulated 09/02/2014 11:25 AM
c   t   /   0   1 25 AM
Circulated 09/02/2014 11:25 AM
Circulated 09/02/2014 11:25 AM
Circulated 09/02/2014 11:25 AM
Circulated 09/02/2014 11:25 AM
l   d 09/02/2014 11 25 AM
Circulated 09/02/2014 11:25 AM
Circulated 09/02/2014 11:25 AM
l   d 09/02/2014 11 25 AM
Circulated 09/02/2014 11:25 AM
Circulated 09/02/2014 11:25 AM